Citation Nr: 0008267	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for end stage liver disease 
with hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The claim of entitlement to service connection for end stage 
liver disease with hepatitis C is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for end stage 
liver disease with hepatitis C is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in late 1972 an impression 
of viral syndrome was given for his complaints of myalgia and 
fatigue.  The veteran's service medical records, including 
the December 1973 examination for separation, are pertinently 
unremarkable for any reference to liver disease including 
hepatitis C.  He was seen in October and November 1973 for 
stomach trouble complaints with no diagnosis entered.  He was 
seen for chest congestion and productive cough in August 1973 
with history of bronchitis and viral upper respiratory 
infection was to be ruled out.  

Dental records include medical history dated in April 1973 
and January 1974 showing he answered negative the question of 
having ever been treated for liver disease including 
infectious hepatitis but it was noted he apparently had a 
shot when contacted by an infected person.  

VA medical examination in March 1974 is also unremarkable for 
any liver disease.  The veteran complained of stomach 
hurting, burning and sharp pains to a psychiatry examiner who 
reported a clinical impression of alcoholism, habitual 
excessive drinking.

The veteran filed his initial VA claim for end stage liver 
disease in 1997 wherein he  
recalled exposure to medical waste materials in patrolling 
the outer perimeter of a hospital compound as a military 
policeman in Saigon.  He recalled there was an alley way that 
was used for hospital waste dumping and for garbage from 
local "indigenous personnel" and that they would scavenge.  
He said they had to be kept away from the hospital area for 
security reasons.  He recalled some of the tactics he was 
exposed to included the placing of a substance under the 
fingernail, scratching our military personnel and holding a 
contaminated hypodermic needle in the hand and dabbing it at 
them.  He believed the daily exposure to human and medical 
waste, the scratches and needle pokes caused his liver 
disease.  

In October 1997, J.S.G., M.D., reported that the veteran had 
cirrhosis and end stage liver disease secondary to chronic 
type C hepatitis, a viral infection that in a percentage of 
cases would lead to cirrhosis and end stage liver disease.  
The physician reported that in speaking with the veteran 
during the 18 months of his treatment he had none of the 
identifiable risk factors that included transfusion, 
intravenous drug use, tattooing and body piercing, and high 
risk sexual behaviors with multiple sex partners.  With 
regard to his risk factors for hepatitis C, the physician 
opined that, per his statements, it was entirely possible 
that percutaneous exposures he received may account for his 
acquisition of hepatitis C.  The physician opined that the 
disease was endemic throughout southeast Asia and considering 
this, his exposure to blood or body fluids in this area of 
the world would put someone at high risk for chronic type C 
hepatitis.  

The veteran submitted a list of entries from the service 
records which he considered pertinent and which the Board has 
previously noted.  He reported two occasions prior to Vietnam 
service when he was seen for elevated temperature and 
weakness and on various other occasions from mid 1972 through 
late 1973 when he complained of symptoms which were 
identified, for example, as common cold, viral syndrome, 
chronic cough or pharyngitis, or were not specifically 
assessed.

A VA examiner in 1998 interviewed the veteran and reviewed 
the claims folder that included Dr. G.'s statement and 
service medical records.  The VA examiner stated there were 
no medical records and that the only documentation in the 
claims folder was Dr. G.'s statement.  The VA examiner stated 
that the veteran's hepatitis C was an incidental finding in 
early 1991 and that before and after 1972 he could have 
contracted the disease at any time under various 
circumstances.  It was the examiner's opinion that the 
claimed exposure to some various unreported rather unusual 
injuries was a remote possibility that the examiner said he 
had never heard about.  The diagnoses included hepatic 
cirrhosis, alcohol abuse in remission, drug abuse in 
remission and hepatitis C antibody, positive by history.  The 
examiner stated that the information from the veteran's 
primary physician was extremely limited without any valuable 
documentation.  

The record was supplemented with additional medical treatment 
records from E.P.D. II, M.D., beginning in 1985 and more 
recent records from Dr. G.  The veteran also supplemented the 
record with photographs from Vietnam and additional written 
argument.

At the Board videoconference hearing in November 1999, the 
veteran recalled intravenous drug use on two occasions in 
service and needle stick accidents.  He stated that 
employment examinations after service did not disclose any 
liver problem and that the first knowledge of the problem was 
in 1991 (Transcript, inter alia, 2-3, 5-7).


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  
38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 


This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for cirrhosis or the liver 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  
38 C.F.R. § 3.309.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 



(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In 
view of the evidence that includes medical opinion that the 
veteran's liver disease may be linked to service, the Board 
finds that the veteran has met this initial burden.  See for 
example Molloy v. Brown, 9 Vet. App. 513 (1996).  

Liberally interpreted, the statement from Dr. G. would appear 
to offer more than a generic statement of causation as he 
considered factors which are unique to the veteran's case in 
rendering his opinion.  It discusses the claim with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board 
believes it is competent evidence of service incurrence and 
present condition and is not too general and inconclusive. 

The record of often nonspecific treatment in service was 
thoroughly documented but the veteran's attempt to establish 
medical significance in the current claim is beyond his 
competence as a lay person.  The claim of hepatitis C was 
first stated in 1997 and has been continuously prosecuted 
although it is reported that the disease was first detected 
in 1991.  The veteran has supplemented his own medical 
opinion with medical opinion that the Board finds competent.  

VA medical opinion in 1998 noted that the veteran's medical 
record beginning in service had been carefully reviewed and 
that it did not indicate a link between hepatitis C and his 
service.  The clinician stated that the veteran was currently 
diagnosed and treated for the disease but conceded that he 
record reviewed was not well documented.  

Dr. G. a physician in the practice of hepatology based his 
favorable opinion on the veteran's history, which is presumed 
truthful as well as the geographic incidence of hepatitis C 
in southeast Asia.  In essence, Dr. G. opined that there was 
good evidence to suggest the diagnosis of hepatitis C is 
linked to service.  

The Board also finds that as a result of the development 
completed in this case there is a further duty to assist the 
veteran.  The RO sought to ensure the veteran was afforded 
due process in view of the information on file.  In view of 
the favorable opinion of a physician with experience in 
hepatic disease, the RO asked for a VA opinion from a 
similarly qualified clinical specialist.  The RO received an 
opinion from a VA physician who did not identify the area of 
expertise but felt competent to answer the RO request.  

In obtaining this opinion, the RO in effect recognized the 
medical complexity of the case.  The veteran was advised of 
the opinion and upon being furnished notice of the decision 
he did offer argument challenging the opinion.  The veteran 
added sworn testimony at the Board hearing.  The Board did 
not detect any intimation or argument of possible prejudice 
based on the selection of a VA medical specialist for a 
second opinion.

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness. 
For example, in the threshold determination of well 
groundedness the Board may not assess the credibility of an 
evidence provider, as such statements are entitled to a 
presumption of credibility.  

The Board observes that the RO made a diligent effort to 
obtain an adequate record.  However, the veteran alerted the 
Board to additional medical records that would be important 
to a decision in his claim.  The sources were listed in 
hearing testimony.  There is as well other evidence from Dr. 
G., specifically his history obtained initially from the 
veteran and relied on, but which is not documented in the 
record.  Thus, the Board has been made aware of evidence 
probative in the determination of service connection that is 
likely available but that has not as yet been obtained.  

The Board is left with the belief that the record is not 
sufficient for an informed evaluation, without a potential 
for prejudice.  Stegall v. West, 11 Vet. App. 268 (1998); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As the Board 
finds the claim well grounded, there is the burden upon the 
Board to require another opinion, or request further 
elaboration or explanation regarding a nexus between the 
veteran's service and hepatitis C.  Brewer v. West, 11 Vet. 
App. 228 (1998).  The Board must point out that it was the 
holding in Morton v. West, 12 Vet. App. 477 (1999) that 
absent the submission and establishment of a well-grounded 
claim, the VA Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim and that 
any perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  

The veteran has indicated the existence of post service 
medical evidence that has not already been obtained that 
would assist in the determination of a well grounded claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Further development 
before appellate review on the merits would afford the claim 
the consideration warranted under the circumstances.  

VA may proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that is discussed below 
in the remand portion of this decision.  

The Board believes that the claim requires additional 
development in view of the current state of the record in 
order to meet the duty to assist and comply with applicable 
regulatory criteria, and such development is addressed in the 
remand portion of the decision.


ORDER

Evidence of a well grounded claim for service connection for 
end stage liver disease with hepatitis C having been 
submitted, the appeal is allowed to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that additional development is necessary to 
meet the duty to assist and comply with the criteria 
applicable to claims for service connection.  The Board 
observes that veteran has recently alerted VA to the 
existence of pertinent evidence which has not been requested.  
The record does not include more detail regarding the 
professional evaluation by Dr. G. from the first 
consultation.  The information on file is second hand, 
primarily from the veteran, and not otherwise confirmed with 
clinical records.  The basis for the physician's opinion 
regarding hepatitis C is disputed elsewhere in the record.  
However, evidence would be pertinent to an informed decision 
was notably absent according to the VA physician.  

The Board notes the reference to a claim filed with the 
Social Security Administration (SSA) record on file.  The 
likely relevance of SSA records to the issue of service 
connection would appear to require some explanation from the 
veteran to justify expending additional adjudication 
resources to obtain the records from the treatment providers 
or alternatively through SSA.  However, any pertinent records 
furnished to SSA but currently included in the VA claims 
folder must be identified.  Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In view of the duty to assist obligation and the requirement 
that the record be adequate for an informed determination of 
the issue under consideration, the case is remanded for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should again ask the veteran 
to identify all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any 
manifestations he believes are 
symptomatic of end stage liver disease 
with hepatitis C disease at any time 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  This should 
include any employment related medical 
examinations or treatment records.  
Regardless of the response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.  

The RO should ask for all records 
pertinent to the veteran from the initial 
evaluation to the present from Dr. G. and 
Dr. D., who have previously submitted 
some treatment records.  

3.  If not available from the veteran or 
directly through the treatment providers, 
the RO should contact SSA and request the 
records pertinent to the veteran's claim.  
If such records are not available, that 
fact should be entered in the claims 
file.  

4.  Thereafter, the RO should undertake 
any additional development indicated, and 
this should include examination by an 
appropriate specialist, preferably who 
has not previously examined the veteran, 
if available, or referral for additional 
medical opinion as authorized under 
38 C.F.R. § 3.328, to ensure a 
comprehensive record is assembled.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be so annotated by the 
examiner.  The examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not that the 
diagnosed end stage liver disease with 
hepatitis C had its inception in service 
based upon the recorded medical history 
in service and after service.  The RO 
should ask that the specialist comment on 
the relative merit of the opinion against 
a nexus to service cited in the June 1998 
VA opinion and the October 1997 opinion 
of Dr. G. in favor of the claim.  The RO 
should insure that the specialist is 
provided a copy of the opinions for 
review and comment.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
required opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for end stage liver 
disease with hepatitis C.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

